137 U.S. 521 (1890)
WELLFORD
v.
SNYDER.
No. 105.
Supreme Court of United States.
Argued December 5, 8, 9, 1890.
Decided December 22, 1890.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*524 Mr. Leigh Robinson for appellants.
Mr. William Pinkney Whyte and Mr. Henry Wise Garnett, for appellees.
*525 MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The decision of this case depends upon the true construction of that paragraph in John Tayloe's will by which he bequeathes *526 to four of his daughters the sum of $20,000 each. Neither the other paragraphs of the will, nor the codicils, appears to us to have any material bearing.
The testator begins by giving and bequeathing to each of these four daughters the sum of $20,000 apiece, to be invested in United States Bank stock or in government securities, which he directs his executors to hold in trust for his said daughters respectively, and to apply the income thereof, as it shall accrue, to their several use and benefit. Had the testator stopped here, there could be no doubt that the bequest to each daughter of the principal sum and of the income thereof vested in her the absolute property in that sum, which would pass by her will, or, if she died intestate, to her representatives. Page v. Leapingwell, 18 Ves. 463, 467; Adamson v. Armitage, 19 Ves. 416; S.C. Cooper, 283; Garret v. Rex, 6 Watts, 14; Fairfax v. Brown, 60 Maryland, 50. The last sentence of the paragraph, by which the testator, if a fund afterwards appropriated for the payment of debts and legacies shall be insufficient, charges his whole estate with the payment of "these my daughters' fortunes," and "to make up the deficiency to my said daughters," tends to the same conclusion.
The operation of such general words to pass an absolute title may doubtless be restricted by a context manifesting an intention that the legatee shall take an estate for life only. Wetherell v. Wetherell, 4 Giff. 51, and 1 DeG. J. & S. 134; Sheet's Estate, 52 Penn. St. 257. The real question, therefore, is how far the intermediate provisions, in the paragraph under consideration, restrict the effect of the general words of bequest to the four daughters.
The testator introduces those provisions by directing that "from and after the intermarriage of any of them" his executors shall hold the stock or securities "belonging to the said daughter so marrying, in trust for the following purposes," expressed in three sentences: 1st. For the maintenance of her and her husband and the survivor of them for life, and after the death of both "for such issue as she may leave at the time of her death." 2d. "And in case she shall die without leaving such issue," then for her surviving sisters and the issue of any *527 deceased sister. 3d. The testator declares it to be his intention that both principal and income "shall be utterly free from the power or control of the husbands of my said daughters."
By the order and connection of these sentences, and by the natural and grammatical meaning of the words used, none of them apply to daughters who never marry. The preliminary supposition or postulate, that "from and after the intermarriage of any of them" the executors shall hold the stock or securities "belonging to the said daughter so marrying, in trust for the following purposes," underlies and attends all the provisions by which those purposes are defined. Of those provisions, as above classified, the first and the third, making mention of husbands, cannot possibly apply except to married daughters; and immediately after the last words of the first, by which upon the death of a married daughter and her husband her share is to go to "such issue as she may leave at the time of her death," follow the words, "And in case she shall die without leaving such issue," which define the event in which the second provision shall take effect. In this connection, the word "she" in the singular, and the words designating her issue, relate grammatically, as well as naturally, to the married daughter and her issue, just mentioned; and not to the four daughters, married or unmarried, and to issue of unmarried ones. The three provisions, whether viewed separately and according to the letter, or as a whole and according to the manifest spirit and intent, all have one aim, and one only, that the share of any married daughter (the income only being received by herself and her husband for life) shall never pass into the husband's ownership or control, but shall vest in her issue, if she leaves any, otherwise in the testator's other daughters or their issue.
The general design of the testator is manifest to give all his daughters equal portions; the provisions with regard to the shares of those who marry are not inconsistent with this design, but are intended to preserve the benefit of the bequest to the daughters and their children; and those provisions do not affect the absolute title of a daughter who never marries.
This conclusion is in accord with a long line of English decisions *528 of high authority in similar cases. Whittell v. Dudin, 2 Jac. & Walk. 279; Hulme v. Hulme, 9 Sim. 644; Winckworth v. Winckworth, 8 Beavan, 576; Gompertz v. Gompertz, 2 Phillips, 107; Lassence v. Tierney, 1 Macn. & Gord. 551; S.C. 2 Hall & Twells, 115; Corbett's Trusts, H.R.V. Johnson, 591; Kellett v. Kellett, L.R. 3 H.L. 160, 168, 169. See also Gulick v. Gulick, 10 C.E. Green, 324, and 12 C.E. Green, 498.
The court below, therefore, rightly held that the principal of the sum bequeathed to Virginia Tayloe, who never married, vested in her absolutely, and went to her legatee.
Decree affirmed.